DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (EP0914767).
	a. Regarding claim 1, Fox discloses a fishing rod holder for holding a fishing rod, comprising a base 10 comprising a mounting interface, at least one forward pivot arm 14 pivotally connected to said base [Slots 22 provided in the hollow block 12 facilitate a pivoting movement of each arm 14 about the pivot 20 [0021]], at least one rear pivot arm 14 pivotally connected to said base, a forward rod support 38 connected to each said at least one forward pivot arm, and a rear rod securing device 36 connected to each said at least one rear pivot arm [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]].
	b. Regarding claim 2, Fox discloses the fishing rod holder as in claim 1, wherein said at least one forward pivot arm is two forward pivot arms 14 and said at least one rear pivot arm is two rear pivot arms 14 [Each block 12 is provided with a pair of arms 14 extending in a "V" outwardly therefrom [0020]].
	c. Regarding claim 8, Fox discloses the fishing rod holder as in claim 1, further comprising a forward pivot arm motion stopping piece 12 rigidly connected to base 10 for stopping undesired pivot motion of at least one forward pivot arm 14 [toothed portions 18 ensure that the arms 14 are always symmetrically arranged relative to the elongate part 10, and that the angle one of the arms makes to the axis of the part 10 is always substantially the same as the angle the other arm of the pair makes with that axis. If one of the arms 14 is moved towards the other arm 14 and towards the axis of the part 10, the other arm moves correspondingly towards that axis. As a result, whilst the spacing between the ends of the arms 14 can be infinitely varied, once their spacing is fixed, the arms cannot be knocked out of their position of symmetry with respect to the main part 10 [0022]]. 
	
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Ride (US 3,772,816).  
	a. Regarding claim 3, Fox teaches the fishing rod holder as in claim 2 having the base and each forward pivot arm 14. Fox does not specifically teach two forward inner pivot arms, each said inner pivot arm connected between said base and each said forward pivot arm. Ride teaches two forward inner pivot arms 10 connected between base 1 and each forward pivot arm 11, 12 [rod supports 11 and 12 are hingedly mounted at the ends of the cross member 10 so that the fishing rods can be raised from their extended divergent positions as shown in FIG. 1, first to a'vertical position as previously explained, and then folded backwards onto the device for compactness in transporting the device, col. 2 lines 35-39] for the purpose of providing forward pivot arms hingedly mounted at the ends of two forward inner pivot arms so that the fishing rods can be raised from extended divergent positions to a vertical position and then folded backwards onto the device for compactness in transporting the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox to include two forward inner pivot arms connected between the base and forward pivot arms as taught by Ride because doing so would have provided forward pivot arms hingedly mounted at the ends of two forward inner pivot arms so that the fishing rods can be raised from extended divergent positions to a vertical position and then folded backwards onto the device for compactness in transporting the device.  

5. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Cummings (US 6,591,541).
a. Regarding claim 4, Fox teaches the fishing rod holder as in claim 1 the mounting interface and base 10. Fox does not specifically teach mounting interface comprises mounting holes drilled into said base and a mounting slot recessed into said base. Cummings teaches the mounting interface comprises mounting holes 13 drilled into base 10 and mounting slot 14 recessed into the base for the purpose of providing holes drilled into the base for fasteners located throughout a mounting slot to hold a mounting bracket in the slot and hold a fishing rod or other fishing tackle in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox to include a mounting interface with mounting holes drilled into the base and a mounting slot recessed into the base as taught by Cummings because doing so would have provided holes drilled into the base for fasteners located throughout a mounting slot to hold a mounting bracket in the slot and hold a fishing rod or other fishing tackle in place.  

6. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Winter (US 9,179,657).
a. Regarding claim 5, Fox teaches the fishing rod holder as in claim 1 having forward rod support 38 [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]]. Fox further teaches forward rod support 38 comprises two locking indentions formed into each of two vertical bent prongs [FIGS. 12-13].
Fox does not specifically teach a fishing line travel slot to allow for the free travel of fishing line. Winter teaches fishing line travel slot 24 to allow for the free travel of fishing line [rod support 20 also provides a line slot 24 to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support 20 to prevent abrasion of the fishing line during operation, col, 6 lines 1-5] for the purpose of providing the rod support with a line slot to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support to prevent abrasion of the fishing line during operation. 
.  

7. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Winter (US 9,179,657) and Stenger et al. (US Patent Publication 2015/0151666).
a. Regarding claim 6, Fox in view of Winter teaches (references to Fox) the fishing rod holder of claim 5 having forward rod support 38 and forward pivot arm 14.
Fox in view of Winter does not specifically teach forward rod support locks said fishing rod into place when said forward pivot arm is pivoted and said fishing rod is pinched between said two locking indentions. Stenger teaches forward rod support locks said fishing rod into place when said forward pivot arm 2 is pivoted and said fishing rod is pinched between said two locking indentions 8, 9 [pivot arm(s) and a strap acting as a movement element may be used to effect compression of the item to be secured  0003] for the purpose of providing for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Winter to include forward rod support locks said fishing rod into place when said forward pivot arm is pivoted and said fishing rod is pinched between said two locking indentions as taught by Stenger because doing so would have provided for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.  

8. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of James (US 6,446,379).
36 [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]] and at least one rear pivot arm 14. Fox further teaches lower stationary arm 30 rigidly connected to rear pivot arm 14 and fishing rod 40 rests in a handle receiving indention [FIG. 13].
Fox does not specifically teach the fishing rod is compressed between an upper pivot arm and a pivotally connected lower stationary arm and rests in a receiving indention. James teaches fishing rod 15 is compressed between an upper pivot arm 69 and a pivotally connected lower stationary arm 64 and rests in receiving indention 68 [brackets 69 are used to hold the rods 35 of the fishing poles 15 in the cross depressions 68. Each bracket 69 has a first end 70 pivotally coupled to the upper surface 67 of the cross bar 64 adjacent an associated cross depression 68. Each bracket 69 further has a second end 71. The second end 71 has a cutout track portion 72. The upper surface 67 of the cross bar 64 has a threaded rod 73 extending therefrom. The cutout track portion 72 in the second end 71 of the bracket 69 is designed to engage the threaded rod 73. Each bracket 69 has an open position 74 and a closed position 75. The open position 74 is defined when the bracket 69 is pivoted away from an associated cross depression 68. The closed position 75 is defined when the bracket 69 is positioned over an associated cross depression 68, col. 5 lines 29-42] for the purpose of providing for rods placed in an associated indention in the lower stationary arm to be locked into place by compression between the upper pivot arm for easy storage and use.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox to include the fishing rod is compressed between an upper pivot arm and a pivotally connected lower stationary arm and rests in a receiving indention as taught by James because doing so would have provided for rods placed in an associated indention in the lower stationary arm to be locked into place by compression between the upper pivot arm for easy storage and use.  

9. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fox (EP0914767) in view of Winter (US 9,179,657), Stenger et al. (US Patent Publication 2015/0151666), and James (US 6,446,379).
a. Regarding claim 9, Fox teaches a fishing rod holder for holding a fishing rod, comprising a base 10 comprising a mounting interface, at least one forward pivot arm 14 pivotally connected to said base [Slots 22 provided in the hollow block 12 facilitate a pivoting movement of each arm 14 about the pivot 20 [0021]], at least one rear pivot arm 14 pivotally connected to said base, a forward rod support 38 connected to each said at least one forward pivot arm [rods 40 can thereby be supported by the rod rests 36 and by detectors 38 [0025]], wherein said forward rod support comprises two vertical bent prongs, two locking indentions, each locking indention formed into each bent prong [FIGS. 12-13] and a rear rod securing device 36 connected to each said at least one rear pivot arm, said rear rod securing device comprising a lower stationary arm 30 rigidly connected to said at least one rear pivot arm 14 and fishing rod 40 rests in a handle receiving indention [FIG. 13].
Fox does not specifically teach a fishing line travel slot to allow for the free travel of fishing line. Winter teaches fishing line travel slot 24 to allow for the free travel of fishing line [rod support 20 also provides a line slot 24 to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support 20 to prevent abrasion of the fishing line during operation, col, 6 lines 1-5] for the purpose of providing the rod support with a line slot to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support to prevent abrasion of the fishing line during operation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox to include a fishing line travel slot to allow for the free travel of fishing line as taught by Winter because doing so would have provided the rod support with a line slot to allow the fishing line to be readily inserted and removed through the top of fulcrum rod support to prevent abrasion of the fishing line during operation.
Fox in view of Winter does not specifically teach the forward rod support locks the fishing rod into place when pivoted and the fishing rod is pinched between the two locking indentions. Stenger teaches the forward rod support locks the fishing rod into place when pivoted and the fishing rod is pinched between the two locking indentions. 8, 9 [pivot arm(s) and a strap acting as a movement element may be used to effect compression of the item to be secured  0003] for the purpose of providing for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Winter to include the forward rod support locks the fishing rod into place when pivoted and the fishing rod is pinched between the two locking indentions as taught by Stenger because doing so would have provided for extremely quick removal and insertion of fishing equipment and the like by adjustably securing the equipment with pivot arms to pinch the equipment between two locking indentions when the pivot arms are pivoted.  
Fox in view of Winter and Stenger does not specifically teach the fishing rod is compressed between an upper pivot arm and a pivotally connected lower stationary arm and rests in a receiving indention. James teaches fishing rod 15 is compressed between an upper pivot arm 69 and a pivotally connected lower stationary arm 64 and rests in receiving indention 68 [brackets 69 are used to hold the rods 35 of the fishing poles 15 in the cross depressions 68. Each bracket 69 has a first end 70 pivotally coupled to the upper surface 67 of the cross bar 64 adjacent an associated cross depression 68. Each bracket 69 further has a second end 71. The second end 71 has a cutout track portion 72. The upper surface 67 of the cross bar 64 has a threaded rod 73 extending therefrom. The cutout track portion 72 in the second end 71 of the bracket 69 is designed to engage the threaded rod 73. Each bracket 69 has an open position 74 and a closed position 75. The open position 74 is defined when the bracket 69 is pivoted away from an associated cross depression 68. The closed position 75 is defined when the bracket 69 is positioned over an associated cross depression 68, col. 5 lines 29-42] for the purpose of providing for rods placed in an associated indention in the lower stationary arm to be locked into place by compression between the upper pivot arm for easy storage and use.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod holder taught by Fox in view of Winter and Stenger to include the fishing rod is compressed between an upper pivot arm and a pivotally connected lower stationary arm and rests in a receiving indention as taught by James because doing so would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643